Per Curiam.
Whether it was erroneous to decree alimony to the wife after her bill was dismissed, we leave in dubio, upon the construction of the nineteenth section of the act concerning divorces, 2 R. S. p. 237. The error, if any, is beyond our reach. The evidence is not on the record. There was no motion for a new trial, and no objection or exception in any form taken to the ruling of the Circuit Court. See Gimbel v. Smidth, 7 Ind. R. 627.
The judgment is affirmed, with 3 per cent, damages and costs.